DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/26/2022 have been entered.  Claims 1-15 and 18-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is lack of antecedent basis for “the other lumens.”
Regarding claim 14, the recitation “wherein each balloon of the more or more balloons” is indefinite because it is not clear what is meant by “each balloon” when claim 10 only requires “one” balloon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (Pub. No. 2003/0176758).
Regarding claim 1, Nakano et al. teaches a catheter (device in Fig. 1) comprising: an elongated catheter body (body of device in Fig. 1) defining a lumen (lumen connecting 2 and 8 and 25, see Figs. 1, 3-4 and [0045]) and defining a longitudinal axis (central longitudinal axis, Fig. 1 below), the elongated catheter body having an outer surface (outer surface, Fig. 1 below) extending both longitudinally along the longitudinal axis and circumferentially about the longitudinal axis (see Fig. 1 below); and a plurality of balloons (2, Fig. 1), wherein the plurality of balloons are longitudinally and circumferentially staggered along the outer surface of the elongated catheter body (see Fig. 1), the plurality of balloons including a first balloon (1st, Fig. 1 below), a second balloon (2nd, Fig. 1 below), and a third balloon (3rd, Fig. 1 below), the first, second, and third balloons having different circumferential positions along the outer surface of the elongated catheter body (see Fig. 1 below), wherein the second balloon (2nd, Fig. 1 below) is directly adjacent to the first (1st, Fig. 1 below) and third balloons (3rd, see Fig. 1 below) in at least a circumferential direction (see Fig. 1), the circumferential direction being orthogonal to the longitudinal axis and extending about the longitudinal axis (see Fig. 1, see [0044]), wherein when the first, second, and third balloons are fully expanded, there is: a first circumferential gap (1st gap, Fig. 1 below, the 1st gap is the space between directly adjacent outer surfaces of the 1st and 2nd balloon in a circumferential direction) between the first and second balloons (see Fig. 1 below); and a second circumferential gap (2nd gap, Fig. 1 below, the 2nd gap is the space between directly adjacent outer surfaces of the 2nd and 3rd balloon in a circumferential direction) between the second and third balloons (see Fig. 1 below), such that an entirety of the first, second, and third balloons do not overlap in the circumferential direction (see Fig. 1 illustrating the 1st, 2nd and 3rd balloons not overlapping in the circumferential direction), the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated catheter body (see Fig. 1 below, the 1st and 2nd circumferential gaps are the circumferential distance between a first outer surface of the 1st balloon to a first outer surface of the 2nd balloon and the circumferential distance between a first outer surface of the 2nd balloon to a first outer surface of the 3rd balloon).




Annotated Fig. 1
[AltContent: textbox (1st)][AltContent: textbox (central longitudinal axis)][AltContent: textbox (catheter body)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd )][AltContent: arrow]
[AltContent: textbox (outer surface)][AltContent: arrow][AltContent: textbox (3rd  )][AltContent: arrow]
    PNG
    media_image1.png
    75
    408
    media_image1.png
    Greyscale



[AltContent: textbox (1st gap)][AltContent: textbox (2nd gap)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    119
    229
    media_image2.png
    Greyscale

	
Regarding claim 2, Nakano et al. teaches wherein the plurality of balloons (2) are configured to be inflated to an expanded state within vasculature of a patient to anchor the elongated catheter body within the vasculature (see [0044], the Examiner would like to note that this is a functional recitation and expandable parts 2 are capable of being inflated to anchor the device within the patient’s vasculature), and wherein when the plurality of balloons (2) are in an expanded state within the vasculature, the plurality of balloons is configured to permit blood to flow past the plurality of balloons in a direction along the longitudinal axis (see [0044], the Examiner would like to note that this is a functional recitation and expandable parts 2 are capable of permitting blood to flow past them when inflated and in the patient’s vasculature).  
Regarding claim 3, Nakano et al. teaches wherein the longitudinal axis (see Fig. 1 above) is a central longitudinal axis (see Fig. 1 above) of the elongated catheter body, and wherein the plurality of balloons (2) are symmetrically arranged about the central longitudinal axis (see Fig. 1).  
Regarding claim 4, Nakano et al. teaches wherein the longitudinal axis is a central longitudinal axis (see Fig. 1 above) of the elongated catheter body (see Fig. 1 above), and wherein the plurality of balloons (2) includes: a first set of balloons (2 on top and 2 90o to the left of 2 on the top, see [0044]) on a first longitudinal half (top half of central longitudinal axis) of the elongated catheter body (see [0044]); and a second set of balloons (2 on the bottom and 90o to the left of 2 on the bottom, see [0044]) on a second longitudinal half (bottom half of central longitudinal axis) of the elongated catheter body (see [0044]), the first and second longitudinal halves being on opposite sides of the central longitudinal axis (see Fig. 1 and [0044]), wherein for each of the first and second sets of balloons, each balloon of the respective set is offset from an adjacent balloon of the respective set in a longitudinal direction and the circumferential direction (see [0044] and Fig. 1).  
Regarding claim 5, Nakano et al. teaches wherein each balloon of the plurality of balloons (see Fig. 1 above) is longitudinally spaced from directly adjacent balloons in a longitudinal direction and the circumferential direction (see Fig. 1 above).  
Regarding claim 6, Nakano et al. teaches wherein each balloon of the plurality of balloons (2) does not extend around an entire outer perimeter of the elongated catheter body (see Fig. 1 and [0044]).  
Regarding claim 7, Nakano et al. teaches wherein balloons (2) of the plurality of balloons (2) are fluidically coupled to the lumen (lumen connecting 2 and 8, see [0045]).  
Regarding claim 8, Nakano et al. teaches wherein the elongated catheter body defines a plurality of lumens (lumen connecting 2 and 8 and 6, see Fig. 1 and [0045]) including the lumen (lumen connecting 2 and 8), at least one of the other lumens (6) of the plurality of lumens being fluidically isolated from the plurality of balloons (2, see Fig. 1 and [0045]).  
Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallmes et al. (Pub. No. 2022/0096257).
Regarding claim 10, Kallmes et al. teaches a catheter (11, Fig. 4) comprising: an elongated body (body of 12, Fig. 4) defining a lumen (22, Fig. 7); one or more balloons (18a, Fig. 4) along an outer surface of the elongated body (see Fig. 4), wherein the one or more balloons (18a) are configured to enable fluid to flow through vasculature of a patient from a proximal side of the one or more balloons to a distal side of the one or more balloons when the one or more balloons (18a) are in an inflated state within the vasculature and engaged with the vasculature (see [0078] and Fig. 3); and a therapeutic neurovascular device (17, Fig. 4) within the lumen (22) of the elongated body (body of 12, see Fig. 7 and [0084]), wherein the therapeutic neurovascular device (17) is configured to treat a defect (5, Fig. 3) in the vasculature of the patient (see [0080] and Fig. 3), and wherein the therapeutic neurovascular device (17) comprises an embolic retrieval device, a thrombectomy device, a stent, a stent retriever, an embolic coil, a microvascular plug, a filter, a flow diverter, an aspiration catheter, a balloon catheter (see Fig. 3 illustrating 17 as a balloon catheter), or a drug delivery catheter.  
Regarding claim 11, Kallmes et al. teaches wherein the one or more balloons (18) are symmetrically distributed about a central longitudinal axis of the elongated body (central longitudinal axis of 11, see Fig. 3 below).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (Pub. No. 2003/0176758) in view of Van Helfteren et al. (Pub. No. 2018/0042691).
Regarding claim 9, Nakano et al does not teach wherein the elongated body defines a plurality of inflation lumens, and wherein at least two balloons of the plurality of balloons are fluidically coupled to separate inflation lumens of the plurality of inflation lumens.  However, Van Helfteren et al. teaches an elongated body (body of 3 and 5, Fig. 1) and a plurality of balloons (7, 9, 11, Fig. 2) wherein the elongated body (body of 5) defines a plurality of inflation lumens (49, 51, 53, Fig. 4), and wherein at least two balloons (7 and 9) of the plurality of balloons (7, 9, 11) are fluidically coupled to separate inflation lumens of the plurality of inflation lumens (see [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Nakano et al by forming the device to have separate lumens for each of the balloons as taught by Van Helfteren et al. for expanding the balloons independently of one another so as to be able to adapt the pressing forces well to the respective conditions in a targeted area (see [0031]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes et al. (Pub. No. 2022/0096257) in view Zhadevich (Pub. No. 2019/0167271).
Regarding claim 12, Kallmes et al. does not teach wherein the one or more balloons are asymmetrically distributed about a central longitudinal axis of the elongated body.  However, Zhadevich teaches a balloon catheter (37, Figs. 17A-17C) having a balloon that is asymmetrically distributed about a central longitudinal axis of an elongated body (body of 104, Fig. 14A, see [0187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Kallmes et al. by forming the balloon to be asymmetrically distributed about a central longitudinal axis of the elongated body as taught by Zhadevich for achieving flexion of the catheter during balloon expansion (see [0164]).  Further, Kallmes et al. teaches that changes may be made to the device (see [0128]).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes et al. (Pub. No. 2022/0096257) in view Liprie (Patent No. 5,947,924).
Regarding claim 13, Kallmes et al. does not teach wherein the one or more balloons comprises a plurality of balloons longitudinally and circumferentially staggered along an outer surface of the elongated body.  However, Liprie teaches wherein one or more balloons (14/14, Fig. 9) comprises a plurality of balloons (see Fig. 9) longitudinally and circumferentially staggered along an outer surface of the elongated body (see Fig. 9, thefreedictionary.com defines “staggered” as “To place on or as if on alternating sides of a center line” and it is the Examiner’s position that elements 14 and 41 are placed on alternating sides of the central longitudinal axis of 12, see Fig. 9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Kallmes et al. by substituting balloon 18s for balloons 14/42 as taught by Liprie for achieving the greatest amount of dilatation possible and allowing for the centering of the treatment lumen inside the bodily conduit or passageway while allowing for the maximum flow rate of bodily fluids around the treatment site (see Col. 3, lines 5-10).  Further, Kallmes et al. teaches that changes may be made to the device (see [0128]).
Regarding claim 14, Kallmes et al. does not teach wherein each balloon of the one or more balloons does not extend around an entire outer perimeter of the elongated body.  However, Liprie teaches wherein one or more balloons (14/41, Fig. 9) does not extend around an entire outer perimeter of the elongated body (see Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Kallmes et al. by substituting balloon 18s for balloons 14/42 as taught by Liprie for achieving the greatest amount of dilatation possible and allowing for the centering of the treatment lumen inside the bodily conduit or passageway while allowing for the maximum flow rate of bodily fluids around the treatment site (see Col. 3, lines 5-10).  Further, Kallmes et al. teaches that changes may be made to the device (see [0128]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallmes et al. (Pub. No. 2022/0096257) in view of Vale et al. (Pub. No. 2019/0167287).
Regarding claim 15, Kallmes et al. teaches wherein the one or more balloons (18) is only one balloon (see Fig. 3) on to the elongated body to define passageways for the fluid to flow through the vasculature from a proximal side of the one balloon to a distal side of the one balloon (see [0078]) but does not specifically teach that the balloon is welded to the catheter body.  However, Vale et al. teaches a balloon (1020, Fig. 16b) that is welded to an elongated body (1022, Fig. 16b, see [0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Kallmes et al by welding the balloon to the elongated body as taught by Vale et al. because Vale et al. teaches that it is known in the art to weld a balloon to a catheter body that is used for treating vasculature conditions (see [0182]).  Further, Kallmes et al. teaches that changes may be made to the device (see [0128]).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (Patent No. 5,395,333) in view of Nakano et al (Pub. No. 2003/0176758) 
Regarding claim 18, Brill teaches a method (see Col. 1, lines 12-15) comprising: introducing a catheter (10, Fig. 1) into vasculature (70, Fig. 4) of a patient, the catheter (10) comprising: an elongated catheter body (body of 14) defining a lumen (61, Fig. 1) and defining a longitudinal axis (48, Fig. 1), the elongated catheter body (body of 14) having an outer surface extending body longitudinally long the longitudinal axis (48, see Fig. 1) and circumferentially about the longitudinal axis (48, see Fig. 1, the body of 14 is a tube that extends around 48; hence, the outer surface of the body of 14 extends circumferentially about 48); and a plurality of balloons (32A-32G), wherein the plurality of balloons (32A-32G) are longitudinally and circumferentially staggered along the outer surface of the elongated catheter  body (body of 14, see Fig. 2 illustrating the balloons being staggered along an outer perimeter of the body of 14); the plurality of balloons (32A-32G) including a first balloon (32C), a second balloon (32D), and a third balloon (32E), the first  (32C), second, (32D) and third (32G) balloons having different circumferential positions along the outer surface of the elongated catheter body (see Fig. 1 illustrating 32C, 32D and 32E having different circumferential balloons) wherein the second balloon (32D) is directly adjacent to the first (32C) and third (32E) balloons in at least a circumferential direction (horizontal axis of 10 through 48, see Fig. 1 above), the circumferential direction being orthogonal to the longitudinal axis (48) and extending about the longitudinal axis (48, see Fig. 1, it is the Examiner’s position at least a portion of the lobes are spaces apart from in each other in a circumferential direction, wherein when the first (32C), second (32D), and third (32E) balloons are fully expanded, there is: a first circumferential gap (circumferential gap formed by 46 between 32C and 32D) between the first and second balloons (see Fig. 1 where 46 is between 32C and 32D); and a second circumferential gap (circumferential gap formed by 46 between 32D and 32E) between the second and third balloons (see Fig. 1 where 46 is between 32D and 32E), such that the first (32B), second (32D), and third (32E) balloons do not overlap in the circumferential direction (the entirety of 32C, 32D and 32E do not overlap, see Fig. 1), the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated catheter body (body of 10, see Fig. 1); anchoring the catheter (10) by inflating the plurality of balloons (32A-32G, see Col. 5, lines 37-66 and Fig. 4); and delivering a therapeutic neurovascular device (17, Fig. 1, see attach ref. stating that guidewires are an essential component of various diagnostic and therapeutic medical procedures for vascular therapy; hence, 17 is a therapeutic neurovascular device) to a target site within the vasculature of the patient via the lumen of the catheter (10, see Col. 4, lines 53-68 and Col. 5, lines 1-2) but does not teach that an entirety of the first, second and third balloons do not overlap in the circumferential direction.
However, Nakano et al. teaches method comprising: introducing a catheter (device in Fig. 1) into vasculature of a patient ([0019], [0028], [0044] and [0047]), the catheter (device in Fig. 1) comprising: an elongated catheter body (body of device in Fig. 1) defining a lumen (lumen connecting 2 and 8 and 25, see Figs. 1, 3-4 and [0045]) and defining a longitudinal axis (central longitudinal axis, Fig. 1 above), the elongated catheter body having an outer surface (outer surface, Fig. 1 above) extending both longitudinally along the longitudinal axis and circumferentially about the longitudinal axis (see Fig. 1 above); and a plurality of balloons (2, Fig. 1), wherein the plurality of balloons are longitudinally and circumferentially staggered along the outer surface of the elongated catheter body (see Fig. 1), the plurality of balloons including a first balloon (1st, Fig. 1 above), a second balloon (2nd, Fig. 1 above), and a third balloon (3rd, Fig. 1 above), the first, second, and third balloons having different circumferential positions along the outer surface of the elongated catheter body (see Fig. 1 above), wherein the second balloon (2nd, Fig. 1 above) is directly adjacent to the first (1st, Fig. 1 above) and third balloons (3rd, see Fig. 1 above) in at least a circumferential direction (see Fig. 1), the circumferential direction being orthogonal to the longitudinal axis and extending about the longitudinal axis (see Fig. 1, see [0044]), wherein when the first, second, and third balloons are fully expanded, there is: a first circumferential gap (1st gap, Fig. 1 below, the 1st gap is the space between directly adjacent outer surfaces of the 1st and 2nd balloon in a circumferential direction) between the first and second balloons (see Fig. 1 above); and a second circumferential gap (2nd gap, Fig. 1 below, the 2nd gap is the space between directly adjacent outer surfaces of the 2nd and 3rd balloon in a circumferential direction) between the second and third balloons (see Fig. 1 above), such that an entirety of the first, second, and third balloons do not overlap in the circumferential direction (see Fig. 1 illustrating the 1st, 2nd and 3rd balloons not overlapping in the circumferential direction), the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated catheter body (see Fig. 1 below, the 1st and 2nd circumferential gaps are the circumferential distance between a first outer surface of the 1st balloon to a first outer surface of the 2nd balloon and the circumferential distance between a first outer surface of the 2nd balloon to a first outer surface of the 3rd balloon).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Brill by substituting the balloons of Brill for the balloons taught by Nakano et al. and positioning the balloons on the catheter as taught by Nakano et al. because Nakano et al. teaches that the high and low elasticity regions of the balloons permit the balloons to expand sufficiently thereby making perfusion of bodily fluid possible (see [0016] and [0024]).  Further, Brill teaches that changes may be made to the device (see Col. 6, lines 52-57).
Regarding claim 19, Brill in view of Nakano et al. teaches wherein the plurality of balloons (2) are configured to be inflated to an expanded state within the vasculature of the patient to anchor the elongated catheter body within the vasculature (see Nakano et al. [0024] and [0044]-[0045]), and wherein when the balloons (2) are in an expanded state within the vasculature, the plurality of balloons (2) is configured to permit blood to flow past the plurality of balloons (2) in a direction along the longitudinal axis (see  Nakano et al. [0024] and [0047]).  
Regarding claim 20, Brill in view of Nakano et al. teaches wherein the plurality of balloons (2) are symmetrically arranged about a central longitudinal axis of the elongated catheter body (see Nakano et al., [0044] and Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783